DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 30 is objected to because of the following informalities:  the phrase “made of a material that to at least partly permit” appears to be a typo. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23, 26-30, 32, 34, and 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pate et al. (2016/0358517).
Pate discloses a component for a fluidic circuit, comprising: at least one tubular portion 10 extending around an axis; and at last one annular identifying band 20 coupled to the tubular portion.
Regarding claim 26, the graphic identification element disclosed by Pate comprises a color. See paragraph 0009.
Regarding claim 27, the color of the band conveys information concerning the use of the component. See paragraph 0011.
Regarding claim 28, the identifying band disclosed by Pate can be removed when needed. See paragraph 0009.

Regarding claim 30, in order to seat the bands disclosed by Pate into the recessed grooves, it is inherently necessary that the bands must be deformable enough to stretch over the fitting and then tightly grip the groove.
Regarding claim 32, the tubular portion of the type disclosed by Pate is typically made of metal. The bands disclosed by Pate are made of either polyester (claim 13) or polyether (claim 14).
Regarding claim 34, the bands disclosed by Pate can be made of polyester (claim 13), which is a polymer.
Claims 23 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Caveney et al. (2009/0277570).
Caveney discloses a component for a fluidic circuit, comprising: at least one tubular portion 12 extending around an axis; and at last one annular identifying band 24 coupled to the tubular portion.
Regarding claim 24, see paragraph 0033.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Caveney et al. (2009/0277570) in view of Pate et al. (2016/0358517).
Caveney discloses the invention substantially as claimed, as set forth above. However, the tubular portion disclosed by Caveney does not include an annular seat. Pate teaches that it was known .
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Pate et al. (2016/0358517) in view of Piana (4,268,986).
Pate discloses the invention substantially as claimed. However, it appears that the band disclosed by Pate is a continuous band. Piana teaches that it was known in the art to make an identification band in the form of an open ring. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the identification band disclosed by Pate in the form of an open ring, as taught by Piana, because such a construction allows for a non-stretchable material to be used to form the ring, if desired.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Pate et al. (2016/0358517) in view of Rumble (4,087,120) and Piana (4,268,986).
Pate discloses the invention substantially as claimed. However, it is not known what material is contemplated for the fabrication of the coupling. Because the selection of a known material based on its suitability for its intended use is within the level of ordinary skill of a worker in the art as a matter of design choice, and because Rumble teaches that a hard plastic would be suitable for the fabrication of a coupling (column 2, lines 62-68), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the coupling disclosed by Pate from a hard plastic. See MPEP § 2144.07.
Further, it is not known what material is contemplated for the fabrication of the identification band. Because the selection of a known material based on its suitability for its intended use is within the level of ordinary skill of a worker in the art as a matter of design choice, and because Piana teaches that . 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Pate et al. (2016/0358517) in view of Quintero (2019/0298616).
Pate discloses the invention substantially as claimed. However, it does not appear that the band is capable of changing color according to its temperature. Quintero teaches that it was known in the art to make a band for surrounding a fluid that is capable of changing color according it its temperature. See paragraphs 0076-0078. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the band disclosed by Pate capable of changing color according to its temperature, as taught by Quintero, in order to alert the user to the temperature of the fluid in the pipe.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Pate et al. (2016/0358517) in view of Kraushaar (2005/0267404).
Pate discloses the invention substantially as claimed. However, it does not appear that the band is capable of shrinking according to its temperature. Kraushaar teaches that it was known in the art to make a band for surrounding a conduit, the band being in the form of shrink tubing (paragraph 0037). Such tubing is conventionally made to shrink into conformity with the conduit by the application of heat. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the band disclosed by Pate capable of shrinking according to its temperature, as taught by Kraushaar, in order to enable the band to fit over the coupling and then be shrunk into place in the groove.
Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Pate et al. (2016/0358517) in view of Tamez (2009/0120350).
Pate discloses the invention substantially as claimed. However, the band disclosed by Pate is not at least partly made of a fluorescent material. Tamez teaches that it was known in the art to make a band for a fluidic coupling with a fluorescent material (paragraph 0043). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to coat the identification band disclosed by Pate with a fluorescent material, as taught by Tamez, in order to make the band visible in the dark.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Pate et al. (2016/0358517) in view of Tamez (2009/0120350), as applied to claim 38, above, and further in view of Makishima (3,468,046).
Pate discloses the invention substantially as claimed. However, it is not known whether the fluorescent coating disclosed by Tamez can be written on with ink. Makishima teaches that it was known in the art to use a fluorescent coating that can be written upon with ink. See column 3, lines 14-32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a fluorescent material that can be written upon with ink, as taught by Makishima, in order to write upon the band indicia that can be seen under ultraviolet light.
Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Caveney et al. (2009/0277570) in view of Pate et al. (2016/0358517), as applied to claim 25, above, and further in view of Boire et al. (7,194,829).
Caveney discloses the invention substantially as claimed, as set forth above. However, Caveney does not disclose a flat plate coupled to the band. Boire teaches that it was known in the art to provide a flat plate attached to an identification band. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the band disclosed by 
Regarding claim 41, the flat surface of the plate disclosed by Boire constitutes a seat for housing labels.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Caveney et al. (2009/0277570) in view of Pate et al. (2016/0358517), as applied to claim 25, above, and further in view of MacDonald (5,343,608).
Caveney discloses the invention substantially as claimed, as set forth above. However, Caveney does not disclose a magnifying glass coupled to the annular band. MacDonald teaches that it was known in the art to provide indicia on an annular band and to provide a magnifying glass 14 a flat plate coupled to the band. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the band disclosed by Caveney with indicia and with a magnifying glass, as taught by MacDonald, in order to convey more information to the user, and to make it easier for the user to see that information.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Giacomin (2003/0173534) in view of Pate et al. (2016/0358517).
Giacomin discloses a valve including a tubular portion 3 extending around an axis. However, Giacomin does not disclose an annular identifying band coupled to the tubular portion. Pate teaches that it was known in the art to provide an annular identifying band coupled to a tubular portion of a fluidic element in order to identify the fluid being used. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the valve disclosed by Giacomin with an annular identifying band, as taught by Pate, in order to identify the fluid being used in the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY C HOGE/               Primary Examiner, Art Unit 3631